February 23, 2011 Securities and Exchange Commission treet, NE Washington, DC 20549 RE Principal Funds, Inc. Post Effective Amendment Nos. 89-93 to Registration Statement on Form N-1A File Numbers 33-59474, 811-07572 I am Assistant Counsel for the above-referenced Registrant, and have reviewed the attached post- effective amendments whichare being filed pursuant to Rule 485(b) under the Securities Act of 1933. I hereby represent that the amendments do not contain disclosures which would render them ineligible to become effective pursuant to Rule 485(b). Sincerely, /s/ Jennifer A. Mills Jennifer A. Mills Assistant Counsel, Registrant Attachments
